DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-6 and 8-12, filed 12 April 2018, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112(d)/112 4th paragraph 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 is not properly dependent on claim 1 as recited. The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. Claim 3 fails this test in several regards. For example, claim 3 recites a molecule which hybridizes to the molecule of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)/112 2nd paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “[t]he isolated nucleic acid molecule of claim 1, wherein the product of the gene is an agent controlling vasculogenesis and/or angiogenesis, for instance a VEGF-inhibitor.”


Claim Rejections - 35 USC § 112(a)/112 1st paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
From M.P.E.P. § 2163, the analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention from the standpoint of one of skill in the art at the time the application was filed. For inventions in emerging and unpredictable technologies, or for inventions characterized 
For claims drawn to a genus, possession may be shown (for example) through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus, and is an inverse function of the skill and knowledge in the art. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1. 
Claim 1 recites the subject matter necessitating the instant rejection, and is drawn to an isolated nucleic acid molecule comprising, or consisting of, the nucleic acid sequence of SEQ ID NO: 1, or consisting of a nucleic acid sequence of at least 600 bp having at least 80% identity to said sequence of SEQ ID NO: 1, wherein said isolated nucleic acid molecule leads to the specific expression of a gene in retinal endothelial cells when a nucleic acid sequence coding for said gene is operatively linked to said isolated nucleic acid molecule. 

While it may be granted that the structure of SEQ ID NO: 1 per se is capable of providing for the function of leading to gene expression in retinal endothelial cells, there is insufficient description of a representative sample of structures that are as little as 80% identical or have as few as 600 out of a possible 794 nucleic acids present in SEQ ID NO: 1 that are capable of providing for said function as claimed.
In assessing support for the instant invention, the application may draw from both the prior art as well as the instant specification in order to comply with the written description requirement. With regard to the specification, it is noted that only SEQ ID NO: 1 per se has been shown to be capable of providing for the claimed function of gene expression in retinal endothelial cells. Applicant has not demonstrated any such activity with regard to any fragment or homolog other than SEQ ID NO: 1 per se. Accordingly, the instant specification alone does not provide a sufficient representative sampling of structures that are as little as 80% identical or that have as few as 600 out of a possible 794 nucleic acids present in SEQ ID NO: 1 that are capable of providing for said function as claimed.
In turning to the prior art, it is noted that SEQ ID NO: 1 appears to be free of the prior art. In fact, there does not appear to be any structures in the prior art that are close to SEQ ID NO: 1, let alone any that have the recited function. Thus the prior art cannot be relied upon for making up for the deficit of the instant specification with regard to a sufficient representative sampling of 
Finally, it is considered well accepted that extrapolation from the primary sequence structures of nucleotides and/or polypeptide sequences to predict function in a physiological setting is highly unpredictable. It is considered scientific consensus that changing out amino acids and/or nucleotides within a wild type sequence is capable of altering or even eliminating function. Accordingly, the combination of a lack of representative sampling of structures that reside within the genus of structures that are as little as 80% identical or that have as few as 600 out of a possible 794 nucleic acids present in SEQ ID NO: 1 that are capable of providing for said function as claimed combined with the high unpredictability of using primary sequences to understand physiological function is sufficient to consider the breadth of claim 1 and those dependent thereon as lacking insufficient written support over the scope claimed. Claims 2-6 and 8-12 are rejected for importing the defect by dependency while not being corrective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633